 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division

 4
   JULIE C. REAGIN (CABN 167934)
 5 Assistant United States Attorney
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7181
 7        Fax: (415) 436-6570
          Email: Julie.Reagin@usdoj.gov
 8
   Attorneys for Plaintiff
 9
10                                      UNITED STATES DISTRICT COURT

11                                   NORTHERN DISTRICT OF CALIFORNIA

12                                               OAKLAND DIVISION

13
     UNITED STATES OF AMERICA,                             CASE NO. CR 11-0882-002 CW
14
              Plaintiff,
15                                                         [PROPOSED] ORDER GRANTING UNITED
         v.                                                STATES OF AMERICA’S MOTION TO QUASH
16                                                         WRIT OF CONTINUING GARNISHMENT
     LATASHA RENEE GARCIA,
17
              Defendant,
18
     CAPITAL GROUP RETIREMENT PLAN
19   SERVICES,
20            Garnishee,
21

22            Upon consideration of the United States of America’s Motion to Quash Writ of Continuing

23 Garnishment and for good cause shown,

24                    IT IS HEREBY ORDERED that the United States of America’s Motion to Quash Writ of
     Continuing Garnishment, which names Capital Group Retirement Plan Services as the sole garnishee
25
     (Docket No. 76), is granted.
26

27 Dated: January 21, 2020
                                                                      CLAUDIA WILKEN
28                                                                    UNITED STATES DISTRICT JUDGE

     Proposed Order Granting USA’s Motion to Quash Writ of Continuing Garnishment
     Case No: CR 11-0882-002 CW
